Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment dated 1/21/21 has been entered.
Allowable Subject Matter
3.	Claims 1-2 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 1/21/21 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a locking member further including a guided-projection projecting from a side face of a locking body to extend in a vertical direction, the guided-projection having a sloped face that is inclined to a first side of a moving direction of a cursor from a bottom end to a top end, and a protruding section that protrudes in a second side of the moving direction of the cursor from the top end of the sloping face, a protruding end of the protruding section and the bottom end of the sloped face being at an identical location in the moving direction of the cursor, a housing section of a cursor body includes a guiding piece that extends in the vertical direction so as to oppose the sloped face and the protruding section of the guided-projection to guide the locking member to move, the locking member takes the tilt-posture when the protruding section advances over a top end of the guiding piece and the sloped face is in contact with the guiding piece, and the locking member takes the upright-posture with the protruding end of the protruding section and the bottom end of the sloped face in contact with the guiding piece.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658